—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in granting defendant’s motion to dismiss the complaint based on plaintiff’s failure to file a note of issue and statement of readiness pursuant to defendant’s demand or to comply with the court’s scheduling order. In response to the motion, plaintiff failed to offer a reasonable excuse for the failure to file the note of issue and failed to submit an affidavit of merit (see, Geise v Wetherill, 238 AD2d 952, 952-953; Jaeger v Spina, 224 AD2d 951, 952; cf., Feeney v Benderson Dev. Corp., 255 AD2d 965, 966). A plaintiff proceeding pro se is not excused from the requirement of submitting an affidavit of merit (see, Yule v Comerford, 140 AD2d 981, 982). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Dismiss Pleading.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.